Citation Nr: 0404928	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  99-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for foot disorders, 
including pes planus and hyperhidrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active duty for training from June 1978 to 
November 1978, and had active duty service from July 1979 to 
July 1983.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA), Regional Office (RO).

In an October 2000 decision, the Board reopened the veteran's 
previously denied claim, and remanded the case for additional 
development, including scheduling the veteran for a VA 
examination.  That examination was conducted in May 2001.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

In March 2003, the Board ordered additional development of 
the claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The Board directed that the claims folder be 
returned to the examiner who conducted the May 2001 
examination at the Gainesville VAMC and that the examiner be 
requested to prepare an addendum to his report addressing the 
question of whether it is more likely, less likely or as 
likely as not that any current foot pathology, including pes 
planus and hyperhidrosis, is secondary to service- connected 
plantar warts of the feet.  The Board stated that if deemed 
necessary by the examiner, the veteran should be scheduled 
for an examination in order to provide information necessary 
to prepare the requested addendum report.  

A May 5, 2003, letter from the Board informed the veteran 
that his claims folder had been sent to the Gainesville VAMC 
for an addendum, and that he may be scheduled for another 
examination.  The letter stated that the veteran would be 
notified by the VAMC when and where to report if such an 
examination was necessary.

Meanwhile, in a decision dated May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

In response to the DAV decision, in July 2003, the Board 
remanded the case for the RO to consider evidence developed 
by the Board pursuant to 38 C.F.R. § 19.9(a)(2).  However, as 
pointed out by the veteran's representative, this was not 
proper in this case since no evidence had in fact been 
developed.  

The RO issued a supplemental statement of the case (SSOC) 
dated in July 2003, which stated that the veteran had failed 
to report for a scheduled VA examination in May 2003 and his 
claim was denied.

However, as pointed out by the veteran's representative, the 
record does not show that the VAMC made any attempt to refer 
the case to the May 2001 examiner to obtain the requested 
addendum report prior to scheduling an examination.  
Moreover, the only notice of the examination appointment of 
record is dated four days after the appointment date, thus 
the Board is unable to determine whether the veteran was 
properly informed of that examination.

Given the procedural errors and confusion surrounding this 
case, the Board agrees with the representative that the case 
should be remanded in order that the Board's original 
requested development be conducted. 

Accordingly, the case is REMANDED for the following:

1.  The RO should return the claims 
folder to the examiner who conducted the 
May 2001 examination at the Gainesville, 
Florida, VA Medical Center, and request 
him to prepare an addendum.  The addendum 
should address the question of whether it 
is more likely, less likely or as likely 
as not that any current foot pathology, 
including pes planus and hyperhidrosis, 
is secondary to service- connected 
plantar warts of the feet.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.  
If deemed necessary by the examiner, the 
veteran should be scheduled for an 
examination in order to provide 
information necessary to prepare the 
requested addendum report.  In the event 
that the examiner is no longer available, 
that fact should be noted in the record 
and the veteran should be scheduled for a 
VA podiatric examination by another 
examiner in order to answer this 
question.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

3.  Following the above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
foot disorders.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




